48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Ricky Leon LASSITER, Defendant-Appellant.
No. 94-5626.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 16, 1995.Decided:  March 3, 1995.

William E. Martin, Federal Public Defender, William S. Trivette, Assistant Federal Public Defender, Greensboro, NC, for Appellant.  Walter C. Holton, Jr., United States Attorney, Loretta C. Biggs, Assistant United States Attorney, Thomas Peake, Third Year Law Student, Greensboro, NC, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Ricky L. Lassiter appeals the sentence the district court imposed after revoking his probation.  Lassiter's attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one sentencing issue, but asserting that there are no meritorious issues for appeal.*  Lassiter was notified of his right to file a supplemental brief, but he did not do so.


2
In accordance with the requirements of Anders, we have examined the entire record and find no meritorious issues for appeal.  Lassiter's challenge to a sentence within the properly calculated guideline range does not state an appealable question under 18 U.S.C.A. Sec. 3742 (West 1985 & Supp.1994).  United States v. Porter, 909 F.2d 789, 794 (4th Cir.1990).  Accordingly, we affirm Lassiter's sentence.


3
This Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this Court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny counsel's motion to withdraw